Citation Nr: 0909054	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-18 778	)	DATE 	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
left bicep tendonitis, status post labral tear of the left 
shoulder.	

4.  Entitlement to assignment of a temporary total disability 
evaluation based on the need for convalescence following left 
shoulder surgery, beyond April 1, 2007.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and August 2007 rating 
decisions by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The September 2006 decision denied service connection 
for bilateral knee and left eye disabilities, while the 
August 2007 decision denied an increased evaluation for the 
service connected left shoulder disability and assigned a 
temporary total disability evaluation for the disability from 
February 2007 to April 1, 2007.

In March 2009 correspondence, the Veteran indicated a desire 
to reopen a previously denied claim of service connection for 
"anger issues."  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Here, the Veteran timely initiated appeals of the September 
2006 and August 2007 rating decisions.  In April 2007, the RO 
issued an SOC with regard to claims of service connection for 
the left eye and bilateral knee disabilities.  The Veteran 
had until September 2007, the expiration of the one year 
period from notice of the denial, in which to perfect his 
appeal, either through filing of a VA Form 9 or equivalent 
correspondence.  

The Veteran was notified of the decision with regard to the 
evaluation of his service connected left shoulder disability 
or the extension of a temporary total disability evaluation 
based on a need for convalescence in August 2007.  He filed 
an NOD in August 2007, and an SOC was issued in February 
2008.  The Veteran had the remainder of the one year period 
following notice of the decision in which to perfect the 
appeal; his time expired in August 2008.  

A review of the claims file reveals no VA Form 9 with respect 
to either appeal is associated with the file, nor does the 
file include any timely correspondence which might be 
accepted in lieu of a VA Form 9.  On its face, the claims 
file shows no perfected appeal with regard to any of the 
issues certified to the Board.

A review of electronic records, however, indicates that 
timely substantive appeals were received in April 2007 and 
March 2008.  The Board contacted the RO to obtain copies of 
these filings which may have not been associated with the 
physical file, but the RO was unable to locate them.  

In December 2008, the Board determined that despite the 
absence of the documents, the electronic record of perfection 
of the appeals was sufficient, and the Veteran was contacted 
in an attempt to determine if he desired a personal hearing.  
In March 2009, the Veteran requested a hearing before a local 
hearing officer at the RO.  To afford the Veteran his due 
process rights, including those detailed at 38 C.F.R. 
§ 3.103, this matter is remanded to afford the Veteran an 
opportunity for such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Decision Review Officer at the RO, in 
accordance with applicable law.  A copy of 
the notice of the scheduled hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

